Exhibit 10.6

 

Execution Version

 

 



VOTING AND COOPERATION AGREEMENT

 

VOTING AND COOPERATION AGREEMENT (this “Agreement”), dated as of October 28,
2015 (the “Effective Date”), among Lateral Juscom Feeder LLC, a Delaware limited
liability company (“WP”), Lateral FTE Feeder LLC, a Delaware limited liability
company (together with WP, “Lateral”), the stockholders of FTE Networks, Inc., a
Nevada corporation (the “Company”) listed on Schedule A hereto (each, a
“Stockholder” and, collectively, the “Stockholders”) and the Company.

RECITALS

 

WHEREAS, concurrently herewith, Lateral is providing up to $8,000,000 of senior
secured term loans (“Credit Facility”) to Jus-Com Inc., a wholly-owned
subsidiary of the Company (“Jus-Com”), pursuant to that certain Credit Agreement
(the “Loan Agreement”) dated as of the date hereof by and among Jus-Com, the
Company, Lateral and the other parties thereto;

 

WHEREAS, pursuant to the Loan Agreement, the Company has agreed to issue to
Lateral 163,441 shares of Series D Convertible Preferred Stock (“Series D
Preferred Stock”), par value $0.01, of the Company and 391,903 shares of Series
F Convertible Preferred Stock (“Series F Preferred Stock”), par value $0.01, of
the Company (the “Issuance”);

 

WHEREAS, each Stockholder is the record and “beneficial owner” (within the
meaning of Rule 13d-3 under the Exchange Act) of shares of the voting stock of
the Company (“Shares”) as set forth on Schedule A hereto (with respect to each
Stockholder, the “Owned Shares”; the Owned Shares and any additional Shares or
other voting securities of the Company of which such Stockholder (or such
Stockholder’s affiliates) acquires record or beneficial ownership after the date
hereof, including, without limitation, by purchase, as a result of a stock
dividend, stock split, recapitalization, combination, reclassification, exchange
or change of such shares, or upon exercise or conversion of any securities, such
Stockholder’s “Covered Shares”);

 

WHEREAS, as a condition and inducement to Lateral’s willingness to enter into
the Loan Agreement and to proceed with the transactions contemplated thereby,
Lateral, the Company and the Stockholders are entering into this Agreement; and

 

WHEREAS, the Company and the Stockholders acknowledge that Lateral is entering
into the Loan Agreement in reliance on the representations, warranties,
covenants and other agreements of, the Company and the Stockholders set forth in
this Agreement and would not enter into the Loan Agreement if any Stockholder
did not enter into this Agreement.

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Lateral,
the Company and the Stockholders hereby agree as follows:

 



 

 

 

1.                  Agreement to Vote. Prior to the Termination Date (as defined
herein), each Stockholder irrevocably and unconditionally agrees that it shall
at any meeting of the stockholders of the Company (whether annual or special and
whether or not an adjourned or postponed meeting), however called, or in
connection with any written consent of stockholders of the Company (a) when a
meeting is held, appear at such meeting or otherwise cause the Covered Shares to
be counted as present thereat for the purpose of establishing a quorum, and
respond to each request by the Company for written consent, if any and (b) vote
(or consent), or cause to be voted at such meeting (or validly execute and
return and cause such consent to be granted with respect to), all Covered Shares
(i) in favor of (A) an amendment to the articles of incorporation (the
“Charter”) of the Company to increase the number of authorized shares of Common
Stock (“Common Stock”), par value $0.001 per share, of the Company to a number
sufficient to effect the conversion of all preferred stock of the Company
outstanding following the Issuance (including, without limitation, the Series D
Preferred Stock and the Series F Preferred Stock) and the conversion of any and
all other securities of the Company outstanding as of the date hereof that are
intended to be convertible into Common Stock (the “Increase”), (B) an amendment
to the Charter to implement any reverse stock split of the Company’s shares of
stock pursuant to Section 2(a) of the Certificate of Designations of Series D
Preferred Stock of the Company (the “Series D Designation”) and Section 2(a) of
the Certificate of Designations of Series F Preferred Stock of the Company (the
“Series F Designation”) in order to cause a Mandatory Conversion (as defined in
the Series D Designation and Series F Designation, as applicable) of the Series
D Preferred Stock and Series F Preferred Stock and (C) the nomination and
election of any one individual designated by Lateral from time to time for
election to the board of directors of the Company; and (ii) against (A) any
Acquisition Proposal, (B) any proposal for any reorganization, liquidation,
dissolution, amalgamation, merger, sale of assets or other business combination
between the Company and any other Person (other than the Issuance, the Increase
and the Reverse Stock Split, or any transaction involving a third-party which
is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company that shall provide to the Company
additional benefits in addition to the investment of funds), and (C) any other
action that could reasonably be expected to impede, interfere with, delay,
postpone or adversely affect the Issuance, the Increase, the Reverse Stock Split
or any of the transactions contemplated by the Loan Agreement or this Agreement
or any transaction that results in a breach in any material respect of any
covenant, representation or warranty or other obligation or agreement of the
Company or any of its Subsidiaries under the Loan Agreement.

 

2.                  Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a)                EACH STOCKHOLDER HEREBY GRANTS TO, AND APPOINTS, LATERAL, THE
EXECUTIVE OFFICERS OF LATERAL, AND ANY OTHER DESIGNEE OF LATERAL, EACH OF THEM
INDIVIDUALLY, SUCH STOCKHOLDER’S IRREVOCABLE (UNTIL THE TERMINATION DATE) PROXY
AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE THE COVERED
SHARES AS INDICATED IN SECTION 1. EACH STOCKHOLDER INTENDS THIS PROXY TO BE
IRREVOCABLE (UNTIL THE TERMINATION DATE) AND COUPLED WITH AN INTEREST AND WILL
TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY
TO EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY PROXY PREVIOUSLY
GRANTED BY SUCH STOCKHOLDER WITH RESPECT TO THE COVERED SHARES (THE STOCKHOLDER
REPRESENTING TO THE COMPANY THAT ANY SUCH PROXY IS NOT IRREVOCABLE).

 



 

 

 

(b)               The proxy granted in this Section 2 shall automatically expire
upon the Termination Date.

 

3.                  No Inconsistent Agreements. Each Stockholder hereby
represents, covenants and agrees that, except as contemplated by this Agreement,
such Stockholder (a) has not entered into, and shall not enter into at any time
prior to the Termination Date, any voting agreement or voting trust with respect
to any Covered Shares and (b) has not granted, and shall not grant at any time
prior to the Termination Date, a proxy or power of attorney with respect to any
Covered Shares, in either case, which is inconsistent with such Stockholder’s
obligations pursuant to this Agreement.

 

4.                  Company Cooperation. So long as Lateral (together with its
affiliates) owns in the aggregate 5% of the Common Stock outstanding on a
fully-diluted basis, the Company shall facilitate the nomination and election of
any one individual designated by Lateral from time to time for election to the
board of directors of the Company by, among other things, including such
individual on any proxy statement soliciting votes for the election of directors
of the Company.

 

5.                  Termination. This Agreement shall terminate upon the
earliest of (a) the consummation of the Increase and the Reverse Stock Split,
and (b) written notice of termination of this Agreement by Lateral to the
Stockholders and the Company (such earliest date being referred to herein as the
“Termination Date”); provided, that the provisions set forth in Section
1(b)(i)(C), Section 4 and Sections 12 to 28 shall survive the termination of
this Agreement until such time as Lateral’s (together with its affiliates)
aggregate beneficial ownership of Common Stock is less than 5% of the Common
Stock outstanding on a fully-diluted basis and the provisions set forth in
Section 7(c) shall terminate on the date that is one (1) year after the
Effective Date; provided further, that any liability incurred by any party
hereto as a result of a breach of a term or condition of this Agreement prior to
such termination shall survive the termination of this Agreement.

 

6.                  Representations and Warranties of Stockholders. Each
Stockholder, as to itself (severally and not jointly), hereby represents and
warrants to Lateral as follows:

 

(a)                Such Stockholder is the record and beneficial owner of, and
has good and valid title to, the Covered Shares, free and clear of Liens other
than as created by this Agreement. Such Stockholder has sole voting power, sole
power of disposition, sole power to demand appraisal rights and sole power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of such Covered Shares, with no limitations, qualifications or
restrictions on such rights, subject to applicable federal securities laws and
the terms of this Agreement. As of the date hereof, other than the Owned Shares,
such Stockholder does not own beneficially or of record any (i) shares of
capital stock or voting securities of the Company, (ii) securities of the
Company convertible into or exchangeable for shares of capital stock or voting
securities of the Company or (iii) options or other rights to acquire from the
Company any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company. The Covered
Shares are not subject to any voting trust agreement or other Contract to which
such Stockholder is a party restricting or otherwise relating to the voting or
Transfer (as defined below) of the Covered Shares. Such Stockholder has not
appointed or granted any proxy or power of attorney that is still in effect with
respect to any Covered Shares, except as contemplated by this Agreement.

 



 

 

 



(b)               Each such Stockholder which is an entity is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; each such Stockholder who is
a natural person has full legal power and capacity to execute and deliver this
Agreement and to perform such Stockholder’s obligations hereunder. The
execution, delivery and performance of this Agreement by each such Stockholder
which is an entity, the performance by such Stockholder of its obligations
hereunder and the consummation by such Stockholder of the transactions
contemplated hereby have been duly and validly authorized by such Stockholder
and no other actions or proceedings on the part of such Stockholder are
necessary to authorize the execution and delivery by such Stockholder of this
Agreement, the performance by such Stockholder of its obligations hereunder or
the consummation by such Stockholder of the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by such
Stockholder and, assuming due authorization, execution and delivery by Lateral
and the Company constitutes a legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law). If such Stockholder is married, and any of the
Covered Shares of such Stockholder constitute community property or otherwise
need spousal or other approval for this Agreement to be legal, valid and
binding, this Agreement has been duly and validly executed and delivered by such
Stockholder’s spouse and, assuming due authorization, execution and delivery by
Lateral, constitutes a legal, valid and binding obligation of such Stockholder’s
spouse, enforceable against such Stockholder’s spouse in accordance with its
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

 

(c)                Except for the applicable requirements of the Exchange Act
(i) no filing with, and no permit, authorization, consent or approval of, any
Governmental Authority is necessary on the part of such Stockholder for the
execution, delivery and performance of this Agreement by such Stockholder or the
consummation by such Stockholder of the transactions contemplated hereby and
(ii) neither the execution, delivery or performance of this Agreement by such
Stockholder nor the consummation by such Stockholder of the transactions
contemplated hereby nor compliance by such Stockholder with any of the
provisions hereof shall (A) conflict with or violate, any provision of the
organizational documents of any such Stockholder which is an entity, (B) result
in any breach or violation of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a Lien on such property or asset of such Stockholder
pursuant to, any Contract to which such Stockholder is a party or by which such
Stockholder or any property or asset of such Stockholder is bound or affected or
(C) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to such Stockholder or any of such Stockholder’s properties or
assets.

 



 

 

 

(d)               There is no action, suit, investigation, complaint or other
proceeding pending against any such Stockholder or, to the knowledge of such
Stockholder, any other Person or, to the knowledge of such Stockholder,
threatened against any Stockholder or any other Person that restricts or
prohibits (or, if successful, would restrict or prohibit) the exercise by
Lateral of its rights under this Agreement or the performance by any party of
its obligations under this Agreement.

 

(e)                Such Stockholder understands and acknowledges that Lateral is
entering into the Loan Agreement in reliance upon such Stockholder’s execution
and delivery of this Agreement and the representations and warranties of such
Stockholder contained herein.

 

7.                  Certain Covenants of Stockholders. Each Stockholder, for
itself (severally and not jointly), hereby covenants and agrees as follows , in
each case except as otherwise approved in writing by Lateral:

 

(a)                Prior to the Termination Date, such Stockholder shall not,
and shall not authorize or permit any of its Subsidiaries or Representatives,
directly or indirectly, to:

 

(i)                 solicit, initiate, endorse, encourage or facilitate the
making by any Person of any Acquisition Proposal;

 

(ii)               enter into, continue or otherwise participate in any
discussions or negotiations regarding, or furnish to any Person any information
or data with respect to, or otherwise cooperate in any way with, any Acquisition
Proposal;

 

(iii)             execute or enter into any Contract constituting or relating to
any Acquisition Proposal, or approve or recommend or propose to approve or
recommend any Acquisition Proposal or any Contract constituting or relating to
any Acquisition Proposal (or authorize or resolve to agree to do any of the
foregoing actions); or

 

(iv)             make, or in any manner participate in a “solicitation” (as such
term is used in the rules of the Securities and Exchange Commission (the “SEC”))
of proxies or powers of attorney or similar rights to vote, or seek to advise or
influence any Person with respect to the voting of the Shares intending to
facilitate any Acquisition Proposal or cause stockholders of the Company not to
vote to approve the transactions contemplated by Section 2 of this Agreement or
the Loan Agreement.

 

(b)               Such Stockholder will immediately cease and cause to be
terminated all existing discussions or negotiations with any Person conducted
heretofore with respect to any of the matters described in Section 9(a) above.

 

(c)                Prior to the Termination Date, and except as contemplated
hereby, such Stockholder shall not (i) tender into any tender or exchange offer,
(ii) sell (constructively or otherwise), transfer, pledge, hypothecate, grant,
encumber, assign or otherwise dispose of (collectively “Transfer”), or enter
into any contract, option, agreement or other arrangement or understanding with
respect to the Transfer of any of the Covered Shares or beneficial ownership or
voting power thereof or therein (including by operation of law), (iii) grant any
proxies or powers of attorney, deposit any Covered Shares into a voting trust or
enter into a voting agreement with respect to any Covered Shares or
(iv) knowingly take any action that would make any representation or warranty of
such Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling such Stockholder from performing its obligations under
this Agreement. Any Transfer in violation of the foregoing sentence shall be
void. Such Stockholder further agrees to authorize and request the Company to
notify the Company’s transfer agent that there is a stop transfer order with
respect to all of the Covered Shares and that this Agreement places limits on
the voting of the Covered Shares. If so requested by Lateral, such Stockholder
agrees that the certificates representing Covered Shares shall bear a legend
stating that they are subject to this Agreement and to the irrevocable proxy
granted in Section 2(a).

 



 

 

 

(d)               Prior to the Termination Date, in the event that a Stockholder
acquires record or beneficial ownership of, or the power to vote or direct the
voting of, any additional Shares or other voting interests with respect to the
Company, such Shares or voting interests shall, without further action of the
parties, be deemed Covered Shares and subject to the provisions of this
Agreement, and the number of Shares held by such Stockholder set forth on
Schedule A hereto will be deemed amended accordingly and such Shares or voting
interests shall automatically become subject to the terms of this Agreement.
Each Stockholder shall promptly notify Lateral and the Company of any such
event.

 

8.                  Disclosure. Each Stockholder hereby authorizes Lateral and
the Company to publish and disclose in any announcement or disclosure required
by the SEC such Stockholder’s identity and ownership of the Covered Shares
and/or Notes and the nature of such Stockholder’s obligations under this
Agreement.

 

9.                  Further Assurances. From time to time, at the request of
Lateral and without further consideration, each Stockholder shall take such
further action as may reasonably be deemed by Lateral to be necessary or
desirable to consummate and make effective the transactions contemplated by this
Agreement.

 

10.              Non-Survival of Representations and Warranties. The
representations and warranties of the Stockholders contained herein shall not
survive the Termination Date.

 

11.              Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party and otherwise as expressly set
forth herein.

 

12.              Waiver. No failure or delay of any party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of a party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by such party.

 



 

 

 

13.              Notices. All notices and other communications hereunder shall
be in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile or e-mail, upon written confirmation of
receipt by facsimile, e-mail or otherwise, (b) on the first Business Day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

(i)             If to a Stockholder, to the address set forth opposite such
Stockholder’s name on Schedule A hereto.

 

(ii)            If to Lateral:

 

Lateral Investment Management

1825 S. Grant St., Suite 210

San Mateo, CA 94402
Attention: Patrick Feeney
Facsimile: (773) 496-2949
E-mail: patrick@lateralim.com

 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP
2029 Century Park East, Suite 4000
Los Angeles, CA 90067
Attention: Cromwell Montgomery, Esq.
Facsimile: 310-552-7063
E-mail: cmontgomery@gibsondunn.com

 

(iii)             If to the Company:

 

FTE Networks, Inc.

 

5495 Bryson Drive, Suite 423

Naples, Florida 34109
Attention: Michael Palleschi
Facsimile: 877-781-2583
E-mail: mpalleschi@ftenet.com

 

with a copy (which shall not constitute notice) to:

 

K&L Gates LLP

200 S. Biscayne Boulevard, Ste. 3900

Miami, Florida 33131
Attention: Clayton E. Parker, Esq.
Facsimile: 303-358-7095
E-mail: clayton.parker@klgates.com

 



 

 

 



14.              Entire Agreement. This Agreement and the Loan Agreement
(including the Exhibits and Schedules thereto) constitute the entire agreement,
and supersede all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the parties with respect to the
subject matter hereof and thereof.

 

15.              No Third-Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

 

16.              Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Delaware, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Delaware.

 

17.              Submission to Jurisdiction. Each of the parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement brought by any other party or its successors or assigns shall be
brought and determined in the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (unless the Delaware Court of
Chancery shall decline to accept jurisdiction over a particular matter, in which
case, in any Delaware state or federal court within the State of Delaware), and
each of the parties hereby irrevocably submits to the exclusive jurisdiction of
the aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in Delaware, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in Delaware as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 



 

 

 

18.              Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by either
party without the prior written consent of the other party, and any such
assignment without such prior written consent shall be null and void; provided,
however, that Lateral may assign all or any of its rights and obligations
hereunder to any direct or indirect Subsidiary of Lateral; provided further,
that no assignment shall limit the assignor’s obligations hereunder. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.

 

19.              Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (unless the Delaware Court of Chancery
shall decline to accept jurisdiction over a particular matter, in which case, in
any Delaware state or federal court within the State of Delaware), this being in
addition to any other remedy to which such party is entitled at law or in
equity. Each of the parties hereby further waives (a) any defense in any action
for specific performance that a remedy at law would be adequate and (b) any
requirement under any law to post security as a prerequisite to obtaining
equitable relief.

 

20.              Severability. Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

21.              Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

22.              Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party; provided, however, that if any of
the Stockholders fail for any reason to execute this Agreement, then this
Agreement shall become effective as to the other Stockholders who execute this
Agreement..

 

23.              Facsimile or .pdf Signature. This Agreement may be executed by
facsimile or .pdf signature and a facsimile or .pdf signature shall constitute
an original for all purposes.

 



 

 

 

24.              Confidentiality. The Stockholders agree (a) to hold any
non-public information regarding this Agreement in strict confidence and
(b) except as required by law or legal process, including but not limited to
state or federal securities regulations, not to divulge any such non-public
information to any third Person.

 

25.              No Presumption Against Drafting Party. Each of the parties to
this Agreement acknowledges that it has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

 

26.              Certain Definitions. For purposes of this Agreement:

 

(a)                “Acquisition Proposal” means any proposal or offer with
respect to any direct or indirect acquisition or purchase or license, in one
transaction or a series of transactions, and whether through any merger,
reorganization, consolidation, tender offer, self-tender, exchange offer, stock
acquisition, asset acquisition, binding share exchange, business combination,
recapitalization, liquidation, dissolution, joint venture, licensing or similar
transaction, or otherwise, of (A) assets or businesses of the Company and its
Subsidiaries that generate 25% or more of the net revenues or net income (for
the 12-month period ending on the last day of the Company’s most recently
completed fiscal quarter) or that represent 25% or more of the total assets
(based on fair market value) of the Company and its Subsidiaries, taken as a
whole, immediately prior to such transaction, or (B) 60% or more of any class of
capital stock, other equity securities or voting power of the Company, any of
its Subsidiaries or any resulting parent company of the Company, in each case
other than the transactions contemplated by the Loan Agreement and by this
Agreement.

 

(b)               “Business Day” means any day other than a Saturday, a Sunday
or a day on which banks in New York, New York are authorized or required by
applicable Law to be closed.

 

(c)                “Contract” means any bond, debenture, note, mortgage,
indenture, guarantee, license, lease, purchase or sale order or other contract,
commitment, agreement, instrument, obligation, arrangement, understanding,
undertaking, permit, concession or franchise, whether oral or written, including
all amendments thereto.

 

(d)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(e)                “Governmental Authority” means any federal, state, local or
foreign government or subdivision thereof or any other governmental,
administrative, judicial, arbitral, legislative, executive, regulatory or
self-regulatory authority, instrumentality, agency, commission or body.

 

(f)                “Law” means any federal, state, local or foreign law
(including common law), statute, ordinance, rule, code, regulation, order,
judgment, injunction, decree or other legally enforceable requirement.

 

(g)               “Liens” means any pledges, claims, liens, charges, options,
rights of first refusal, encumbrances and security interests of any kind or
nature whatsoever (including any limitation on voting, sale, transfer or other
disposition or exercise of any other attribute of ownership).

 

(h)               “Person” means an individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including any Governmental Authority.

 

(i)                 “Representative” means with respect to any Person any
director, officer, employee, investment banker, financial advisor, attorney,
accountant or other advisor, agent or representative of such Person.

 

(j)                 “Subsidiary” means with respect to any Person, any other
Person of which stock or other equity interests having ordinary voting power to
elect more than 50% of the board of directors or other governing body are owned,
directly or indirectly, by such first Person.

 

[The remainder of this page is intentionally left blank.]

 



 

 

 

IN WITNESS WHEREOF, Lateral, the Company and the Stockholders have caused to be
executed or executed this Agreement as of the date first written above.

LATERAL JUSCOM FEEDER LLC

 

By: Lateral Global Investors, LLC, its Manager


__________________________________________
Name:
Title:

 

 

LATERAL FTE FEEDER LLC

 

By: Lateral Global Investors, LLC, its Manager


__________________________________________
Name:
Title:

 

FTE NETWORKS, INC.

/s/ Michael Palleschi
Name: Michael Palleschi
Title: Chief Executive Officer

 

STOCKHOLDER:

__________________________________________


__________________________________________
Name:
Title:

 

 

[Insert additional stockholders]

 

 

Signature Page to Voting and Cooperation Agreement 



 

 

 



SCHEDULE A



 



  SHAREHOLDER ADDRESS SHARES Class TBK 327 Partners LLC 258 North West End Rd.,
Suite 505, Quakertown, Pennsylvania 18951 256488 Series D Preferred TBK 327
Partners LLC 258 North West End Rd., Suite 505, Quakertown, Pennsylvania 18951
78125 Series D Preferred TLP Investments, LLC, Managed by Michael Palleschi 1464
Palma Blanca Ct., Naples, Florida 34119 256488 Series D Preferred TLP
Investments, LLC, Managed by Michael Palleschi 1464 Palma Blanca Ct., Naples,
Florida 34119 78125 Series D Preferred TLP Investments, LLC, Managed by Michael
Palleschi 1464 Palma Blanca Ct., Naples, Florida 34119 62502 Series D Preferred
TLP Investments, LLC, Managed by Michael Palleschi 1464 Palma Blanca Ct.,
Naples, Florida 34119 48330 Series D Preferred Michael Palleschi 1464 Palma
Blanca Ct., Naples, Florida 34119 157500 Series F Preferred (1)                
                                        (1) Held Pursuant to Stock Options      

 





Schedule a





 



 

 

 





